Citation Nr: 1003466	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  07-05 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for numbness in the 
finger tips, including as secondary to service-connected 
alcohol dependence.

2.  Entitlement to an initial evaluation in excess of 10 
percent for lumbar spine strain.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel



INTRODUCTION

The Veteran served on active duty from November 1970 to July 
1972, December 1990 to July 1991 and February 2003 to June 
2003.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that denied entitlement to 
service connection for numbness in the fingertips, and 
granted service connection for lumbosacral spine strain, 
evaluated as 10 percent disabling, effective September 30, 
2003.    

In August 2005, the Veteran requested a hearing before a 
Decision Review Officer.  By written statement received in 
March 2006, however, his representative, on his behalf, 
withdrew the request.  

In a VA Form 9 (Appeal to Board of Veterans' Appeals) dated 
January 2007, the Veteran raised a claim of entitlement to 
service connection for a cervical spine disorder.  The Board 
refers this matter to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.


REMAND

Under 38 U.S.C.A. § 5103A(d) (West 2002), VA's duty to assist 
includes providing a claimant a medical examination or 
obtaining a medical opinion when an examination or opinion is 
necessary to make a decision on a claim and the claims file 
contains competent evidence that the claimant has a current 
disability or recurrent and persistent symptoms thereof and 
indicates that the disability may be associated with the 
claimant's service.    

The types of evidence that indicate that a current disability 
may be associated with service include, but are not limited 
to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits, and credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  The threshold for finding a link between a current 
disability and service is low. Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. at 83.  

The Veteran claims that he developed numbness in his 
fingertips during active duty.  His post-service treatment 
records establish that within months of one such period of 
duty, he received treatment for numbness in the upper 
extremities, including the hands and fingers.  Records of 
this and follow-up treatment conflict regarding the etiology 
thereof.  Initially, medical professionals related the 
numbness to a cervical spine disability, for which the 
Veteran is not service connected.  Subsequently, however, 
during VA outpatient treatment visits dated in 2005 and a VA 
hospitalization from April 2007 to May 2007, physicians 
attributed the numbness to paresthesias and peripheral 
neuropathy and indicated that these conditions could or were 
suspected to be related to the Veteran's alcohol abuse.  
These opinions, albeit equivocal, are significant because in 
a Decision Review Officer Decision dated December 2007, the 
RO granted the Veteran service connection for posttraumatic 
stress disorder (PTSD) with alcohol dependence.  

To date, VA has not obtained an opinion regarding whether the 
numbness in the fingertips initially manifested during a 
period of active duty, or whether it is related to the 
Veteran's service-connected alcohol abuse.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, flare-ups, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2006).

The Veteran most recently underwent a VA examination to 
evaluate his back disability in October 2006.  The examiner 
reported that the Veteran had limitation of motion that 
increased on repetitive use secondary to pain, weakness and 
fatigue.  The examiner did not, however, report the 
additional limitation of motion in degrees, as would be 
necessary to rate the disability.  
Since then, during VA outpatient visits dated in 2007, 
medical professionals have issued the Veteran a TENS unit and 
back support and confirmed low back pain.  As well, they have 
noted a mildly decreased vibratory sense in the toes (thought 
to be due to alcohol abuse).  This evidence suggests a 
possible worsening of the disability since the last 
examination.  The veteran is entitled to a new VA examination 
where there is evidence that the condition has worsened since 
the last examination.  Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 
11-95 (1995).

Based on the foregoing, this case is REMANDED for the 
fol
low
ing 
act
ion
:

1.  Arrange for the Veteran to undergo a 
VA examination in support of his claim 
for service connection for numbness in 
the fingertips.  Forward the claims file 
to the examiner for review of all 
pertinent documents therein and ask the 
examiner to confirm hat such a review was 
conducted.  Following the examination, 
including all indicated tests, the 
examiner should:

a) diagnose any existing disability 
manifested by chronic numbness in 
the fingertips; 

b) opine whether such disability is 
at least as likely as not had its 
onset in service or is otherwise the 
result of a disease or injury during 
Veteran's periods of active service.

c) if not, opine whether such 
disability is proximately due to or 
the result of the Veteran's service-
connected alcohol abuse (deemed to 
be part of his PTSD); 
 
d) if not, opine whether such 
disability is aggravated by the 
Veteran's service-connected alcohol 
abuse; 

e) provide a rationale, with 
specific references to the 
record, for the opinions 
expressed; and consideration of 
the Veteran's reports of his 
history and symptoms; and

f) if an opinion cannot be 
expressed without resort to 
speculation, discuss why such 
is the case.

2.  Afford the Veteran an examination to 
evaluate the current severity of the 
service connected low back disability.  
Forward the claims file to the examiner 
for review and ask the examiner to 
confirm in the written report that such a 
review was conducted.  

The examiner should report the ranges of 
lumbosacral motion in degrees.  The 
examiner should determine whether the low 
back disability is manifested by weakened 
movement, excess fatigability, 
incoordination, pain or flare-ups.  Such 
inquiry should not be limited to muscles 
or nerves.  These determinations should 
be expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, incoordination, pain or 
flare-ups; and the point at which pain 
begins should be reported.

The examiner should also report an 
associated neurologic impairment, note 
the nerves affected, and estimate the 
severity of the disability.

3.  Readjudicate the claims on appeal, 
considering the claim for service 
connection on a secondary basis.  If any 
benefit sought on appeal is not fully 
granted, issue a supplemental statement 
of the case before returning the case to 
the Board.

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  The Veteran has the right to submit additional 
evidence and argument on the remanded claim.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 
(directing the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court).

_____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




